Citation Nr: 1400872	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-24 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disc disease prior to November 30, 2005.

2.  Entitlement to an evaluation in excess of 40 percent for lumbar spine disc disease on or after November 30, 2005.

3.  Entitlement to an initial evaluation in excess of 10 percent for right L-5 radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

A review of the Virtual VA paperless claims processing system reveals that there is a brief submitted by the Veteran's representative.  Otherwise, the evidence associated with the Virtual VA file is either duplicative of the evidence already in the paper claims file or not pertinent to the present appeal.

The Veteran's claims were previously before the Board and remanded in August 2013.  As will be discussed in further detail below, there was compliance with the remand directives, and the Board may proceed with this appeal.

The issues of entitlement to an initial rating in excess of 10 percent for right L-5 radiculopathy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 30, 2005, the Veteran had more than 30 degrees of forward flexion of the lumbar spine, even when considering additional functional impairment during flare-ups, and he did not have incapacitating episodes having a total duration of at least four weeks during a twelve-month period.

2.  Since November 30, 2005, the Veteran has had some forward flexion of the lumbar spine, and he did not have ankylosis or incapacitating episodes having a total duration of at least six weeks during a twelve-month period. 

3.  The Veteran has been diagnosed with radiculopathy of the left lower extremity, which is a manifestation of his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent prior to November 30, 2005, for lumbar spine disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for an evaluation in excess of 40 percent on or after November 30, 2005, for lumbar spine disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for radiculopathy of the left lower extremity.  38 U.S.C.A. §§ 1110 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to radiculopathy of the left lower extremity, the Board has granted service connection for the disorder in the decision below.  Therefore, there is no need to address the duties to notify and assist in connection in terms of that disability.  

With regard to the lumbar spine disc disease, the Board notes that the Veteran was provided a letter in December 2008 that complied with all of the notice requirements.  While this notice was issued after the initial adjudication of the claim, the Veteran's appeal was thereafter readjudicated, most recently in a September 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's pertinent service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding records that are available and relevant to the claims being decided herein.  Moreover, the record includes various written statements provided by the Veteran and his representative. 

In addition, the Veteran was afforded VA examinations in September 2005, January 2007, January 2009, June 2009, April 2011, and August 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination as to the Veteran's service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that there was compliance with the directives of the August 2013 remand.  Specifically, the Veteran was sent a duty-to-assist letter in August 2013 that requested that he provide information regarding any medical reports that may not already be of record.  The Veteran did not respond to this request.  In addition, he was afforded a VA examination in August 2013 that addressed all of the matters outlined in the Board's remand.  All appropriate testing was conducted, and the examiner addressed incapacitating episodes and neurological manifestations.  In addition, while the examiner did not specifically note whether the Veteran's limited range of motion following repetitive motions meant that his disability more nearly approximated ankylosis, the examiner did make an affirmative finding that the Veteran did not have any ankylosis.  He also indicated that the Veteran still had range of motion even with pain and was able to perform repetitive-use testing, thereby suggesting that that he did not more closely approximate ankylosis because he still retained some range of motion.  The Board finds that the examiner adequately addressed these matters, and therefore, there has been substantial compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Increased Rating for Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran's lumbar spine disc disease is rated 20 percent prior to November 30, 2005, and 40 percent thereafter under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A back disorder, in particular intervertebral disc syndrome, can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40% rating requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100% rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran filed his claim for an increased rating in February 2005.  He stated that he believed that he was entitled to a higher rating based upon findings in a medical examination of narrowing of disc space.

In September 2005, the Veteran was afforded a VA examination at which time he reported no severe flares inactivating him since the 1980s.  He indicated that he experienced nearly constant low-grade ache or discomfort in the lower mid-lumbar area.  He was not limited in walking or hiking, which he did a significant amount of time.  He used ibuprofen for pain when needed.  On examination, the Veteran could lean forward to 65 degrees, at which point he began to experience increased discomfort in his low back with no radiation to the lower extremities.  The diagnosis was degenerative disease of the lumbar spine with evidence of disc disease.

In a March 2006 written statement, the Veteran alleged that his condition had worsened since he was examined in September 2005.  He reported constant pain since about November 30, 2005.  He also indicated that his ability to carry out daily activities had been severely restricted due to pain and weakness in the left leg.  He noted that he began chiropractic treatment in December 2005 and had been prescribed a course of prednisone for the swelling in his back, a series of steroid injections, and physical therapy for his back.  The Veteran stated that the reason his rating was not increased was that he could forward flex to 65 degrees.  However, on any given day, he asserted that his forward flexion may be zero.

A March 2006 private treatment record shows that the Veteran reported complaints of lower back, left buttock, lateral thigh, lateral calf, and lateral ankle pain since December 2005.  He had been placed on medication, which significantly improved his pain.  He denied having any weakness, hyperesthesia, or changes in bowel, bladder, or sexual function.  He had been able to remain physically active and perform all of his activities of daily living.  The physician indicated that the symptoms were most consistent with a resolving acute left L5 radiculopathy.

A subsequent March 2006 private treatment record shows that the Veteran complained of an increase in back pain, which he attributed to three days of skiing.  Two days earlier, a friend of his skied over the back of his ski, causing traction on the left leg.  The physical therapist noted that the Veteran was limited at end trunk range of motion due to pain, specifically in the left paraspinals.

In a July 2006 written statement, the Veteran asserted that, in December 2005 and January, February, and Marc 2006, he met the criteria for a 100 percent rating because he was too disabled to engage in employment, although he was up and about and fairly comfortable at home or upon limited activity.  While that episode had mostly resolved, he still had occasional bouts of the same symptoms and expected that the same degree of disability will recur.  During that time, the Veteran was often unable to walk more than twenty feet without having to stop for a few seconds or minutes until his leg was functional again.  He managed websites, wrote, and conducted research using a computer.  During that episode and similar episodes, he was unable to sit at the computer due to pain.  He believed that it was well-documented that his condition had worsened since he was examined in September 2005.  During his exacerbation, the Veteran's ability to bend forward varied from an inability to bend to forward flexion less than 50 degrees.  He generally experienced extreme pain while sitting, standing, or lying down.

In January 2007, the Veteran underwent another VA examination at which time he reported that he used a cane at least twice a week and wore a back brace at least three times a week.  He denied a history of urinary symptoms, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, or dizziness.  He also denied a history of fatigue, but reported a positive history of decreased motion, stiffness, weakness, spasms, and pain.  The pain radiated down the left buttock and leg into the foot.  The Veteran had severe pain that occurred with twisting or standing that lasted for one to two days and occurred one to six days a week.  Flare-ups occurred every two to three weeks and lasted one to two days.  During those times, he could not bend forward or backward without sharp shooting pain in the left spine, buttock, and leg.  There had been no incapacitating episodes in the past twelve months.  During a flare-up, he could not walk more than a few yards.

On examination, the Veteran had forward flexion to 40 degrees with pain beginning at 30 degrees.  After repetitions, the Veteran flexed from 0 to 30 degrees.  The diagnosis was slight left convex scoliosis and degenerative disc narrowing.  There were moderate to severe effects on all of the Veteran's activities of daily living, except feeding.  In addition, sports were prevented.

In December 2008 written statements, the Veteran indicated that he began having severe pain in his right lower back, which radiated down his right leg to his shin.  He was scheduled for injections that did not help the pain.  He was in great pain for parts of each day, which generally included the morning.  He indicated that he had to remain very erect when standing because any bending caused increased pain.  When the most intense pain was present, he was effectively incapacitated.

In a December 2008 written statement, the Veteran's spouse indicated that the Veteran was immobilized by back pain immediately after getting out of bed two to five days a week, which required him to lie on the floor until the pain subsided, a time period which varied from a few minutes to most of the day.

In January 2009, the Veteran underwent an additional VA examination during which he described the pain level as varying from 5 to 10 out of 10.  He reported leg or foot weakness and had oversensitivity over the right shin area and numbness over other areas of the shin.  He endorsed fatigue, stiffness, weakness, spasms, and pain in the low back and into the right thigh.  The pain was constant, severe, and daily.  Severe flare-ups occurred weekly and lasted for hours.  With a flare-up, he needed to lie down on the floor for five to fifteen minutes.  The Veteran indicated that he had incapacitating episodes and referred to the five to fifteen minutes of lying on his back as these episodes.  Flexion was to 50 degrees with objective evidence of pain on active motion, and there was no additional limitation following three repetitions of motion.  The diagnosis was moderate degenerative disc disease with severe narrowing of both neural foramina.  It had a moderate effect on chores, shopping, exercise, and recreation and a severe effect on sports.  There was a mild effect on travel and no effect on feeding, bathing, dressing, toileting, and grooming.

In a March 2009 written statement, the Veteran indicated that he told the previous VA examiner that he was unable to bend.  The examiner then forced him to bend forward to no more than 10 degrees, despite his complaint of pain.  He stated that he had been in a constant flare-up since August.  The daily incapacitating episodes occurred seven days a week.  He believed that being unable to stand and being forced to lie on the floor was incapacitating.

In June 2009, the Veteran underwent another VA examination at which time he reported that there was severe shooting pain that occurred daily and lasted for weeks. It radiated down the buttock to the lateral and anterior thigh and ankle.  He reported severe weekly flare-ups that lasted for more than a month.  During a recent bad flare-up, the Veteran could not bend, stand longer than a few minutes, sit longer than ten minutes, or walk more than a few yards.  He wore a lumbar spine brace.  He reported twelve incapacitating episodes in the past year.  His posture was fixed in a flexed position, but the Veteran's gait was normal.  There was muscle spasm, pain with motion, tenderness and weakness.  Range of motion was 0 to 25 degrees with objective evidence of pain on active range of motion.  The examiner was unable to test whether there was additional range of motion limitation after repetitions due to pain.  The diagnosis was lumbar spine with severely advanced degenerative disc disease.  There was moderate impact on chores, shopping, bathing, and dressing.  There was also a severe impact on exercise, sports, recreation, and traveling, but there was mild impact on feeding.

In a July 2009 written statement, the Veteran indicated that, while bed rest was not specifically prescribed, the type of incapacitation he experienced was treated by his VA and private physicians with a muscle relaxer and antidepressant to allow him to sleep through the pain.

In an August 2009 written statement, the Veteran acknowledged that his condition did not fit the VA definition of incapacitation for increased compensation, but he was incapacitated for long periods of time by his episodes.  He was still able to do routine chores and participate in outside activities, but the episodes of severe pain caused incapacitation that would severely hamper regular employment.

In April 2011, the Veteran underwent an additional VA examination during which he reported moderate flare-ups that occurred every one to two months and lasted one to two days.  During those times, he could not stand, lift, or sit.  He reported decreased motion, stiffness, weakness, spasm, and spine pain.  The pain was moderate to severe, lasted for one to two days, and occurred one to six days per week. There were no incapacitating episodes of spine disease.

On examination, there was no thoracolumbar spine ankylosis, but there was objective evidence of pain with motion and tenderness.  Flexion was to 45 degrees with objective evidence of pain on active range of motion.  The examiner was unable to test whether there was additional limitation after repetitions due to pain on flexion.  Reflexes and motor examination were normal, and there were dysesthesias of each lower extremity.  The diagnosis was severe degenerative disease of the lumbar spine with L5-S1 spondylolisthesis, grade 1.  There were effects on his daily activities, in that he could not mow the lawn, weed the garden, participate in hiking or skiing, sit for long periods of time, or travel more than 45 minutes without stopping the car.  The Veteran had difficulty with exercise, climbing into the bathtub to bathe, and standing to shave.

A November 2011 private treatment record shows that the Veteran reported exacerbations lasting for a few days but on one occasion up to six weeks.  Pain would shoot and burn down his leg on the lateral side to the ankle in certain positions.  It was more constant in the right low back L5 level.  He used pain medication and heating packs to resolve the problem.  On evaluation, straight leg raising test was negative.  Given this recent exacerbation, the private physician recommended the use of pain medication and heat packs for treatment.  If the symptoms did not resolve in two weeks, the Veteran was to follow-up for consideration of a reinjection of an epidural.

In a November 2011 written statement, the Veteran acknowledged that he was not incapacitated on a daily basis or even very frequently.  However, he noted that he was sometimes almost fully incapacitated and often in severe pain.  He noted a very recent exacerbation earlier in November 2011, at which time he saw his private physician.  Sometimes his exacerbations were minor, and he was able to tolerate them at home. However, he indicated that this was not one of those times.

In August 2013, the Veteran underwent an additional VA examination at which time previous diagnoses of degenerative disc disease and radiculopathy were noted.  The Veteran described flare-ups that included pain shooting down his right leg and noted that he occasionally had left leg symptoms as well.  He took prescription and over-the-counter pain medications for his service-connected disabilities.  On examination, the Veteran had flexion was to 35 degrees with pain beginning at 5 degrees.  The Veteran performed three repetitions of this movement with the same result.  However, there was additional functional impairment manifested by less movement than normal and pain on movement.  The examiner further noted that the Veteran stood, sat, and walked with a very stiff, erect posture and never bent or twisted more than slightly during the examination.

In an August 2013 written statement, the Veteran indicated that it was his lumbar spine, in conjunction with his cervical spine and shoulder disabilities that made the requirements of any daily job impractical.  He rarely saw a physician when he had flare-ups because he knew by now how to treat himself with rest and medication.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an increased, schedular evaluation for his lumbar spine disc disease at any point during the appeal period.

First, the Board finds that, under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent prior to November 30, 2005, or a rating in excess of 40 percent thereafter.  Prior to November 30, 2005, the only relevant piece of evidence is the report of the Veteran's September 2005 VA examination, which shows that he could flex his thoracolumbar spine to 65 degrees with pain beginning at that point. There is no evidence that the Veteran was further limited during flare-ups prior to November 30, 2005.  None of the Veteran's statements dated either during or after this time period suggest that he was limited in flexion of the thoracolumbar spine to 30 degrees or less prior to November 2005, even when considering additional functional impairment during flare-ups and painful motion.

Furthermore, under the General Rating Formula, the Board finds that a rating in excess of 40 percent is not warranted on or after November 30, 2005.  There is no lay or medical evidence of record suggesting that the Veteran ever manifested actual ankylosis of the thoracolumbar spine.  At times, the Veteran has asserted that, during a period of exacerbation, he was unable to bend forward due to pain.  However, none of the private or VA evidence of record suggests that he has actual ankylosis of the spine.

The rating code defines favorable ankylosis to be fixation of the spinal segment in a neutral position (zero degrees) and unfavorable ankylosis to be present when the entire thoracolumbar spine is fixed in flexion or extension.  See General Rating Formula for Diseases and Injuries of the Spine, Note (5).  The Board also notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  

There is no medical evidence of fixation of the Veteran's thoracolumbar spine at any time during the appeal period.  In fact, during the August 2013 VA examination, the Veteran had had forward flexion to 35 degrees, which does not even meet the criteria for a 30 percent evaluation.  Painful motion did not begin until 5 degrees of forward flexion, and he was able to perform repetitive motion testing.  These range of motion findings do not suggest that his spine is fixed or immobile.  Moreover, the VA examiners consistently found no ankylosis present.  

Furthermore, the Veteran's contentions that he is, at times during flare-ups, unable to flex his spine does not show that the manifestations more nearly approximate ankylosis of the spine, as he has retained range of motion during evaluations and has acknowledged in written statements that these exacerbations did not even occur frequently.  Thus, the preponderance of the evidence does not show that the Veteran more closely approximates ankylosis of the spine, as opposed to limitation of motion between zero and 30 degrees.

The Board has also considered an increased evaluation based on the presence of additional functional loss not contemplated in the current 20 and 40 percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  However, pain was considered during the September 2005 VA examination and in the assignment of the 20 percent rating prior to November 30, 2005.  There is no indication from either the Veteran or the medical evidence that there was any other functional impairment affecting the Veteran's range of motion prior to that date.  As of November 30, 2005, the Veteran is in receipt of a schedular evaluation for limitation of motion of the thoracolumbar spine to 30 degrees or less, and as discussed above, the Board finds that the functional equivalent of ankylosis of the thoracolumbar spine is not shown even when considering the Veteran's flare-ups and pain.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.

Second, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds that increased ratings are not warranted for eother time period on appeal.  The Veteran has alleged that, at times, he experienced incapacitating episodes that lasted for up to several months.  However, the code defines an "incapacitating episode" as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Veteran has certainly described periods of exacerbation of his lumbar spine pain and has, at times, sought treatment by a physician for these flare-ups.  However, there is no evidence that any physician has prescribed bed rest for the Veteran during one of these periods.  In fact, the Veteran submitted written statements in November 2011 in which he notified VA of one of these periods that he described as incapacitating and provided a private medical record showing that he sought treatment during this period.  However, the physician prescribed pain medication and heat packs for the back pain.  Notably, bed rest was not prescribed or even discussed during the flare-up.  

Moreover, the Veteran has acknowledged that he does not experience incapacitating episodes of the kind that are considered under the Formula for Rating Intervertebral Disc Syndrome.  In fact, he indicated in July 2009 that he had never been prescribed bed rest.  Rather, he has stated that, during these time periods, he is able to exist at his home with relative comfort but would be unable to work outside the home during these episodes.  Therefore, even the Veteran does not allege that he experiences the kind of incapacitating episodes that would warrant a rating under this formula.  Therefore, increased ratings for either time period are not warranted under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board also finds that the date of November 30, 2005, is appropriate for the assignment of the 40 percent rating.  The increased evaluation was based upon the Veteran's March 2006 written statement in which he asserted that this was the date on which his lumbar spine disability worsened.  There is no lay or medical evidence dated prior to November 30, 2005, to suggest that his spine disability worsened prior to that date or that the September 2005 VA examination report was not representative of the severity of his disability at that time.  While the September 2005 examination report did not address whether incapacitating episodes had occurred, the Veteran never alleged that any such episodes began prior to November 2005, and as explained above, the episodes described by the Veteran are not considered incapacitating under VA's rating criteria.  Therefore, there is no evidence to suggest that the 40 percent rating is warranted any earlier than November 30, 2005.

Nevertheless, after reviewing the record, the Board does find that a separate disability rating is warranted because the evidence demonstrates that the Veteran suffers from a separate neurological disability distinct from his lumbar spine disc disease.  

During the course of the appeal, the Veteran has intermittently reported radiating pain into his left lower extremity.  The first documentation of left-sided pain that radiated to his lower extremity is contained in a January 2006 VA outpatient treatment record that shows an assessment of possible radiculopathy.  Lower extremity radicular symptoms were also assessed in a March 2006 private record, and more recently, the August 2013 VA examiner found that the Veteran had symptoms of radiculopathy on the left side, including intermittent pain, paresthesias, and numbness.  The involvement was the sciatic nerve on both the right and left sides.  Therefore, based on the foregoing, the Board concludes that the Veteran does suffer from an additional neurological deficiency, namely radiculopathy of the left lower extremity, so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. at 129-132.  Accordingly, service connection is warranted for radiculopathy of the left lower extremity.  

After reviewing the record, the Board further finds that a separate disability rating is not warranted for any other neurological disorder because the evidence does not demonstrate that the Veteran suffered from a separate neurological disability distinct from his lumbar spine disc disease, other than radiculopathy.  The Veteran is already service-connected for radiculopathy of the right lower extremity, and as discussed above, the Board is granting service connection for radiculopathy of the left lower extremity.  The evidence of record does not identify any other separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  In fact, a March 2006 private treatment record shows that the Veteran denied changes in bowel, bladder, and sexual function, and the January 2007 VA examiner noted that the Veteran denied a history of urinary symptoms and fecal incontinence.  In addition, the August 2013 VA examiner stated that the Veteran did not have any other neurologic abnormalities or findings related to his spine disability.  Therefore, the Board concludes that the Veteran did not suffer from additional neurological deficiency that is a manifestation of his service-connected lumbar spine disability so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders, except for radiculopathy. See Bierman, 6 Vet. App. at 129-132.

After review of the record, the Board finds that evidence does not warrant ratings in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012).  In reaching this decision, to the extent that it is denied, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule for a spine disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and there are higher ratings for additional symptomatology, including ankylosis and prescribed bed rest due to incapacitating episodes.  The Veteran's complaints of pain and limitation of motion, as well as his flare-ups, are contemplated by the ratings already assigned.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 20 percent for lumbar spine disc disease prior to November 30, 2005, is denied.

An evaluation in excess of 40 percent for lumbar spine disc disease on or after November 30, 2005, is denied.

Entitlement to service connection for radiculopathy of the left lower extremity is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Board finds that the issues remaining on appeal must be remanded.  

With regard to the claim of entitlement to an initial rating in excess of 10 percent for right L-5 radiculopathy, the RO granted service connection and assigned the 10 percent rating in an April 2009 rating decision.  The Board finds that, in a July 2009 written statement, the Veteran expressed disagreement with the 10 percent rating assigned to his right L-5 radiculopathy.  However, the RO did not issue a statement of the case on this matter.  Therefore, a remand is required.   Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.

Moreover, a decision on the claim for an increased evaluation for radiculopathy could affect the outcome of the Veteran's claim of entitlement to a TDIU; therefore, the claims are inextricably intertwined.  The Board also notes that the grant of service connection for radiculopathy of the left lower extremity must be effectuated by the RO, which could have further impact on the claim for TDIU.  For this reason, the issue of entitlement to a TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case addressing the issue of entitlement to an initial evaluation in excess of 10 percent for right L-5 radiculopathy.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  Thereafter, the claim of entitlement to a TDIU should be reviewed by the RO.  The RO should effectuate the grant of service connection for radiculopathy of the left lower extremity and conduct any other development necessary to adjudicate the issue of entitlement to TDIU. Further development may include affording the Veteran a VA examination to determine the effect of his service-connected disability on his employability.  

3.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


